                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                4:14CR3127

     vs.
                                                               ORDER
JUAN CARLOS HERNANDEZ,

                  Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 90), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release which
     were imposed at sentencing except as follows:

           The defendant shall be released to reside at Campus for
           Hope/CenterPointe in Omaha, Nebraska and participate in that
           facility’s substance abuse treatment program. The defendant shall
           fully comply with the requirements of defendant’s treatment plan
           and all rules of the Campus for Hope/CenterPointe. If the defendant
           is discharged from the facility for any reason whatsoever, or leaves
           the premises of the facility without authorization, Defendant shall
           promptly report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-reports
           upon discharge or leaving the facility, the United States Marshal,
           and/or any law enforcement officer is hereby authorized and
           ordered to take the defendant into custody and detain the
           defendant pending a prompt hearing before the court.

3)   The defendant shall arrive at Campus for Hope/CenterPointe in Omaha,
     Nebraska by 11:30 a.m. on March 10, 2020.              Defense counsel shall
     communicate with the Marshal to arrange for Defendant’s release to Campus for
     Hope/CenterPointe and for timely transport to Campus for Hope/CenterPointe.


     Dated this 4th day of March, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
